DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 4/01/2020.  Claims 1-7 remain pending.  Claims 6 and 7 are withdrawn.  Claim 8 is new.  Claims 1, 2 and 4 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
	Applicant’s amendments to the claims have overcome the 112(b) rejections applied in the last Office Action.  The 112(b) rejections are withdrawn.
	Applicant argues that neither Wilkinson nor Morris are relatively silent on a structure of the source of the liquid that couples to the tanks.  Due to this reasoning, neither are able to meet each and every limitation of claim 1.  The Examiner respectfully disagrees.  The Examiner would like to make it evident that the claims are directed to the apparatus which is best shown in Fig. 1.  The claims do not positively recite the vessel or any other limitations directed to the vessel since the vessel is only claimed using functional language.  Any additional limitation of the vessel throughout the claims is further defining functional language which both Wilkinson and Morris are capable of meeting.  If the Applicant wants to claim the entire system of the receptacle, vessel, and 
	Applicant also argues that the apparatus of Wilkinson includes two distinct volumes, one of which communicates with the inlet and the other communicates with the valve.  The Examiner acknowledges this and agrees with the Applicant.  However, the current claims do not include any limitations which prevent the current interpretation of Wilkinson from being used in a rejection.  The Examiner recommends further defining the apparatus in order to overcome the current interpretation of Wilkinson.
	Regarding the rest of the limitations, a new interpretation of Wilkinson/Morris is applied to the claims below.

Drawings
The drawings were received on 9/23/2021.  These drawings are unacceptable because they still appear to be hand drawn.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings appear to be hand drawn and not of acceptable quality for a patent. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkinson (US 3,924,773).
Regarding claim 1, Wilkinson discloses an apparatus (1) for containing fluid released from a vessel during a bleeding operation to release pressure formed in the vessel, wherein the vessel has an interior configured to receive liquid and a bleeding valve in fluidic communication with the interior of the vessel; the apparatus, in combination with the vessel, comprising: an enclosed receptacle (3) having a bottom (the bottom of 3 with reference to Fig. 1) adapted for resting on a support surface and defining an interior of the receptacle for receiving the fluid discharged from the vessel due to the pressure during the bleeding operation; wherein the receptacle is portable (1 is portable especially when it is not secured to a vehicle); an inlet port (15) fluidically communicated with the interior of the receptacle at a spaced height from the bottom of 
The Examiner would like to add that any claimed limitations directed to elements outside of the receptacle apparatus claimed such as the vessel is interpreted as functional language and the apparatus of Wilkinson is capable of meeting each limitation claimed.
	Regarding claim 2, Wilkinson further discloses the apparatus of claim 1 wherein the first gas pressure release valve is configured to release the gaseous portion of the fluid when a pressure of said gaseous portion is at or below a prescribed pressure 
	Regarding claim 4, Wilkinson further discloses the apparatus claim 2 further including an auxiliary gas pressure release valve (59) fluidically communicated with the interior of the receptacle at a spaced height from the bottom of the receptacle (Fig. 1) and configured to release to the external environment of the receptacle the gaseous portion of the fluid received from the vessel when a pressure of the gaseous portion exceeds a prescribed threshold value. (Col. 3, lines 4-14)
	Regarding claim 5, Wilkinson further discloses the apparatus of claim 4 wherein the receptacle includes a bottom wall (the wall defining the bottom of 3) defining the bottom of the receptacle, an opposite top wall (the wall defining the top of 3) and a peripheral side wall (the wall defining the side of 3) spanning therebetween, and the first gas pressure release valve is supported on the top wall and the auxiliary gas pressure release valve is supported on the peripheral wall at a location thereon closer to the top wall than to the bottom wall. (Fig. 1)
Regarding claim 8, Wilkinson further disclose the apparatus of claim 1, wherein the vessel is located below a ground surface. (This limitation is further defining the functional limitation including the vessel which Wilkinson is capable of meeting)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson.
	Regarding claim 3, Wilkinson discloses all of the limitations of claim 2 as applied above, but fails to disclose the prescribed pressure value is one atmosphere.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the apparatus of Wilkinson such that the valve 57 is capable of releasing pressure at one atmosphere or less since discovering the optimum value of a result effective variable (note that the pressure of the chamber can reach 7 psi as mentioned in Col. 3, lines 28-40) involves only routine skill in the art. The motivation for doing so would be to provide a valve which accommodates alternative pressure conditions as defined by the user.

Claims 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 4,482,017) in view of Page (US 5,232,246).
Regarding claim 1, Morris discloses an apparatus (Fig. 1) for containing fluid released from a vessel during a bleeding operation to release pressure formed in the 
The Examiner would like to add that any claimed limitations directed to elements outside of the receptacle apparatus claimed such as the vessel is interpreted as 
Page teaches a handle (40) coupled to the receptacle and configured for gripping by a user such that the receptacle is handheld portable. (Fig. 1; Col. 4, lines 59-68)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the receptacle of Morris such that the receptacle includes a frame subassembly including the hitch as taught by Page in order to provide an integrated assembly which is portable. (Col. 4, lines 21-41 and Col. 4, lines 59-68)
Regarding claim 2, Morris in view of Page further discloses the apparatus of claim 1 wherein the first gas pressure release valve (for the purposes of this claim and each claim dependent thereof, the first gas pressure release valve is being interpreted as line 6 including 10 on the other side from the one being interpreted as the inlet port) is configured to release the gaseous portion of the fluid when a pressure of said gaseous portion is at or below a prescribed pressure value (see how when the tank 2 is at 1 atm or less than 1 atm, gaseous fluid may flow out of 6 until the float valve 10 is closed and pressure is raised past 1 atm).
Regarding claim 3, Morris in view of Page further discloses the apparatus of claim 2 wherein the prescribed pressure value is one atmosphere. (see how the inside of the receptacle is maintained at atmospheric pressure until each float 10 is closed and pressure will be built up past 1 atm)
Regarding claim 4, Morris in view of Page further discloses the apparatus claim 2 further including an auxiliary gas pressure release valve (30) fluidically communicated 
Regarding claim 5, Morris in view of Page further discloses the apparatus of claim 4 wherein the receptacle includes a bottom wall (the wall defining the bottom of 2) defining the bottom of the receptacle, an opposite top wall (the wall defining the top of 2) and a peripheral side wall (the wall defining the side of 2) spanning therebetween, and the first gas pressure release valve is supported on the top wall, but fails to disclose the auxiliary gas pressure release valve is supported on the peripheral wall at a location thereon closer to the top wall than to the bottom wall.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the position of the auxiliary gas pressure release valve to be on the peripheral at a location thereon closer to the top wall than to the bottom wall since applicant has not disclosed that having the position of the auxiliary gas pressure release valve to be on the peripheral at a location thereon closer to the top wall than to the bottom wall solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the position of the auxiliary gas pressure release valve is on the peripheral at a location thereon closer to the top wall than to the bottom wall, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In the first gas pressure release valve 21 is supported on the top wall 33 and the auxiliary gas pressure release valve 28 is supported on the peripheral wall 35 at a location thereon closer to the top wall 33 than to the bottom wall 31 but preferably is generally at the top so as to maximize a volume of the liquid which can be collected in the receptacle without obstructing the release of gas from the interior 15 on page 7 of the specification.
Regarding claim 8, Morris in view of Page further disclose the apparatus of claim 1, wherein the vessel is located below a ground surface. (This limitation is further defining the functional limitation including the vessel which Morris is capable of meeting)












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753